Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2. This is in response to the amendments filed on 08/10/2021. Claims 1, and 17-18 20 have been amended. Claims 1, 2-16, and 18-19 are currently pending and have been considered below.

Allowable Subject Matter
3.    Claims 1, 3-11, 13-16, and 18-19 are allowed as amended.

Examiner’s Reason for Allowance
4.    The following is an examiner’s statement of reasons for allowance:  a full communication mode in which communication functionality other than said limited subset is allowed, in dependence on whether the binding between the IMEI and the requesting terminal device allows for verifying the requesting terminal device as said authorized terminal device. The closest prior art being "Du" (US 201300362239 19 A1), “Mao” (US 20120100832 A1), “Jacquin” (US 20170222878 A1), “L’Heureux” (US 20140259147 A1), and newly cited “Wang” IS (US 20120002808 A1).  Du discloses methods and apparatuses that facilitate authentication of access terminal identities and Mao discloses methods of authenticating an access terminal in the case where the access terminal is roaming within a visited network. Jacquin, discloses a computing device may that receives, from a verifier, a request for attestation of a current network configuration of the computing device; identifies network configuration rules, each network configuration rule specifying an action to be taken by the computing device in response to receiving a particular type of network traffic. L’Heureux discloses a router device that functions as a transport level proxy and application level proxy.  The router is able to host both authenticated user and device sessions with stored session state and access control to resources for enhanced performance and ease of use. The device is able to function as a protocol proxy for improved performance and security.  New art Wang discloses a method for implementing volatile cipher key and separate verification module by collecting physical features includes: physical features sensor is set on the handset, and control module can be set separately.

5. What is missing from the prior art of record to include newly search Wang the wherein said controlling usage of the mobile network comprises controlling whether the
requesting terminal device is allowed to switch from a limited communication mode, in which a limited subset of network communication functionality including emergency calls 

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 18 and 19. Therefore claims 1, 18 and 19 are deemed allowable over the prior art of record. The corresponding depending claims, 3-11 and 13-16 which further limit claim 1 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491